Citation Nr: 1647801	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  11-11 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depression.

2.  Entitlement to an increased evaluation for right knee medial meniscus tear, currently assigned a 20 percent evaluation.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

A. Barner, Counsel



INTRODUCTION

The Veteran had a verified period of active duty in the United States Marine Corps from November 1982 to November 1984.  He also had a period of active duty from October 2009 to November 2009 in the United States Army Reserve.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In February 2015, the Board remanded the case in order to schedule the Veteran for a hearing before a Veterans Law Judge.  The Veteran was subsequently provided the opportunity to testify before the undersigned Veteran Law Judge at a videoconference hearing in September 2016.  A transcript of that proceeding has been associated with the record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Initially, the Board notes that the Veteran appears to have had an additional period of active duty from June 1979 to June 1982; however, the claims file does not contain verification.  Thus, on remand, the AOJ should verify that period of service. 


Acquired psychiatric disorder, to include PTSD

The Veteran has claimed entitlement to service connection for a psychiatric disorder, to include PTSD, incurred during his period of active duty service in 2009.  The Veteran has reported that his mental health declined following his presence at the Fort Hood shootings.  The record in this case reflects multiple mental health diagnoses, including a personality disorder and multiple acquired psychiatric disabilities.  

Absent evidence to the contrary, it is presumed that an entrance examination is provided prior to all periods of active duty service.  See Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a veteran's entrance examination has been lost or destroyed while in VA custody)).  Without affirmative evidence that an examination was or was not actually provided, as here, the Board presumes that there was an examination, and thus, the presumption of soundness applies.

Under the presumption of soundness, a veteran is presumed to have been in sound condition when entering service, except as to defects, infirmities, or disorders noted at the time of the examination or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014).  

Personality disorders, however, are not diseases or injuries within the meaning of applicable statutes and regulations.  38 C.F.R. §§ 3.303(c), 4.9 (2015); see also Morris v. Shinseki, 676 F.3d 1346, 1354-56 (Fed. Cir. 2012) (noting that "according to the express language of 38 C.F.R. § 3.303(c), personality disorders are not diseases or injuries within the meaning of § 1110 and thus are not compensable").  Therefore, the presumption of sound condition at service entrance does not attach in the case of a personality disorder.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (2002); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Morris v. Shinseki, 676 F.3d 1346, 1354-56 (Fed. Cir. 2012) (finding that the presumption of soundness is not relevant with respect to personality disorders because personality disorders are not diseases or injuries and thus not compensable).

The fact that a veteran has a personality disorder, however, does not preclude him or her from obtaining service connection for a co-existing mental disability.  Rather, a "disability resulting from a mental disorder that is superimposed upon . . . a personality disorder may be service-connected."  38 C.F.R. § 4.127 (2014); VA O.G.C. Prec. Op. No. 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)).

Thus, in this case, with respect to any acquired psychiatric disability other than a personality disorder, the appellant must be legally presumed to have been in sound condition upon his entrance into active duty.

In this regard, the Board notes that the Veteran was diagnosed with multiple acquired psychiatric disabilities during active duty, to include depression and anxiety, as well as personality changes of the paranoid type.  A November 2009 medical evaluation found that the Veteran was not fit for duty to deploy due to alcohol-induced persistent amnestic disorder.  Following active service, the appellant has received continued psychiatric treatment.  His post-service diagnoses also include multiple psychiatric disabilities, including anxiety disorder, depressive disorder, possible acute stress disorder, and borderline personality disorder.  

In February 2010, a VA examiner opined that it was at least as likely as not that the Veteran had experienced an exacerbation of his preexisting depression as a direct result of having been present during the Fort Hood shootings, which was best characterized as anxiety and sleep disturbances.  The examiner also found that there was no PTSD.  However, this examiner applied an incorrect legal standard in assuming the depression preexisted service, and as such, the opinion is inadequate.

In September 2010, a VA examiner concluded that it was at least as likely as not that the Veteran's preexisting depression and anxiety were exacerbated by having been present in the Fort Hood shootings.  However, this examiner also presumed that the Veteran's psychiatric disability existed prior to service.  Thus, the September 2010 VA medical opinion is also inadequate.

In June 2011, a VA examiner was asked to opine whether the exacerbation was permanent or temporary.  The examiner concluded that, with continued sobriety, psychiatric medications, and psychotherapy, it was "certainly possible" that the Veteran's anxiety and depression would relent.  However, the examiner also opined that the nature of the Veteran's personality and likelihood of recurrent substance abuse made it likely that he would continue to experience a lifelong roller coaster of ups and downs in anxiety and mood, which was not necessarily specifically related to the Fort Hood trauma.  The examiner again found that there was no PTSD.  Nevertheless, the Board notes that the opinion is inadequate, as it did not address whether there was clear and unmistakable evidence to rebut the presumption of soundness.

The Veteran was also afforded a VA examination in a November 2015 at which time the examiner opined that it was less likely than not that the Veteran met diagnostic criteria for PTSD.  The examiner further determined that the current findings were suggestive of borderline personality disorder, which was less likely than not related to service.  

In March 2016, a VA examiner opined that there was a lack of diagnostic clarity and inconsistent diagnoses by multiple providers, which suggested the presence of borderline personality disorder when considered with the Veteran's emotionally erratic presentation, history of impulsivity, unstable relationships, and repeated psychiatric hospitalizations for suicidality.  The examiner opined that personality traits of this nature begin during childhood and persist into adulthood and were likely pre-morbid to the Veteran's military experience.  As such, they were less likely than not related to the Fort Hood shootings.  The examiner considered it mere speculation to opine as to whether the Veteran's condition was aggravated by his military service.  

For the reasons discussed above, the Board finds that the VA examinations are inadequate to address the etiology of any psychiatric disorder that may be present.  Further, no examiner has addressed whether the appellant's acquired psychiatric disabilities are superimposed on a personality disorder and, if so, their relationship to service.  Remand for another VA psychiatric examination is necessary.  


Right Knee

The Veteran was most recently afforded a VA examination in connection with his increased evaluation claim in September 2015.  At that time, there was no evidence of joint instability; however, at his September 2016 Board hearing, the Veteran reported that he experienced instability and giving way.  As such, it appears that his symptoms may have worsened.

In addition, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 (2015) requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint which impacts the Veteran's case.  The September 2015 VA examination did not provide all of these necessary findings.

For these reasons, the Board finds that an additional VA examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should verify whether the Veteran had a period of active duty from June 1979 to June 1982.  The AOJ should also ensure that all service personnel and treatment records have been obtained and associated with the file.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder or his right knee.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders found on examination, to include any personality disorders. 

For any personality disorder identified, the examiner should opine as to whether that disorder was subject to a superimposed disease or injury in service that resulted in a current acquired psychiatric disability.

For each acquired psychiatric disorder diagnosed other than a personality disorder, the examiner should opine as to whether the disorder clearly and unmistakably existed prior to the Veteran's period of service.

If so, the examiner should opine whether the preexisting disorder worsened in severity during his military service, and whether the increase in severity was consistent with the natural progression of the disorder or represented a permanent worsening or "aggravation" of the disorder beyond its natural progression.

If the examiner determines that any acquired psychiatric disorder did not clearly and unmistakably preexist active service, he or she should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has an acquired psychiatric disorder that manifested in or is otherwise related to his active service, including any symptomatology therein.

If the appellant is found to have PTSD, the examiner should specifically state whether any corroborated stressor, to include his presence at the Fort Hood shootings on November 5, 2009, is adequate to support a diagnosis of PTSD under the diagnostic criteria.  If so, the examiner must opine whether the appellant's PTSD is at least as likely as not related to such stressor or stressors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected right knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected right knee medial meniscus tear under the rating criteria.  

In particular, the examiner should provide the range of motion in degrees of the right and left knees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also comment on whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






